DETAILED ACTION
The Office Action is in response to Amendment and Remarks dated on 04/22/2022 and email communication conducted on 05/18/2022.
Claims 1-7, 9-20 and 22-24 as presented in the listing of claims below are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email communication with Christopher Reilly (Registration No. 74063) on 05/18/2022.

The listings of claims below will replace all prior versions and listings of claims in the application:

LISTING OF CLAIMS
1. (Currently amended) A vehicle, comprising: 
a sensor configured to produce sensor data related to a user of the vehicle; 
a computer-readable media storing computer-executable instructions; and 
a processor communicatively coupled to the sensor and the computer-readable media, the processor configured to execute the computer executable instructions to perform operations including: 
receiving the sensor data produced by the sensor while the user is outside of the vehicle; 
processing the sensor data to determine at least one health condition of the user; and 
in response to determining the at least one health condition, executing a vehicle function selected from a plurality of vehicle functions based on the at least one health condition, 
wherein executing the vehicle function comprises determining whether to allow the user to enter the vehicle based on the at least one health condition, and 
causing another vehicle to be routed to a location of the user in response to determining not to allow the user to enter the vehicle.

2. (Previously presented) The vehicle of claim 1, the operations including: 
processing the sensor data to identify data indicative of a cough by the user; and 
analyzing the data indicative of the cough to determine the at least one health condition of the user.

3. (Previously presented) The vehicle of claim 1, the operations including: 
processing the sensor data to identify data indicative of motion by the user; and 
analyzing the data indicative of the motion to determine the at least one health condition of the user.

4. (Previously presented) The vehicle of claim 1, the operations including: processing the sensor data to identify data indicative of a pathogen within the vehicle; and analyzing the data indicative of the pathogen to determine the at least one health condition of the user.

5. (Previously presented) The vehicle of claim 1, the operations including: 
processing the sensor data to determine a body temperature of the user; and 
determining the at least one health condition of the user based on the body temperature.

6. (Previously presented) The vehicle of claim 1, the operations including: 
processing the sensor data to determine a facial feature of the user; and 
determining the at least one health condition of the user based on the facial feature.

7. (Previously presented) The vehicle of claim 1, wherein the vehicle is configured to navigate from a starting location to a destination location along a trajectory, and wherein executing the vehicle function comprises altering at least one of the trajectory or the destination location of the vehicle.

8. (Cancelled)

9. (Previously presented) The vehicle of claim 1, wherein executing the vehicle function comprises altering a driving style of the vehicle.

10. (Previously presented) The vehicle of claim 1, wherein executing the vehicle function comprises: 
identifying a stopping location for the vehicle; and 
navigating the vehicle to the stopping location.

11. (Previously presented) The vehicle of claim 1, wherein executing the vehicle function comprises adjusting an arrangement of a seat in the vehicle occupied by the user.

12. (Previously presented) The vehicle of claim 1, wherein executing the vehicle function comprises engaging a partition screen within the vehicle.

13. (Previously presented) The vehicle of claim 1, wherein executing the vehicle function comprises altering airflow within the vehicle.

14. (Previously presented) The vehicle of claim 1, wherein the vehicle includes a first aid component, and wherein executing the vehicle function comprises dispensing the first aid component to the user.

15. (Previously presented) The vehicle of claim 1, wherein executing the vehicle function comprises transmitting an alert to the user, the alert including information indicative of the at least one health condition.

16. (Previously presented) The vehicle of claim 1, wherein executing the vehicle function comprises transmitting an alert to an emergency service, the alert including information indicative of at least one of a location of the vehicle or the at least one health condition of the user.

17. (Previously presented) The vehicle of claim 1, wherein the vehicle includes a disinfectant component, and wherein executing the vehicle function comprises activating the disinfectant component within the vehicle.

18. (Previously presented) The vehicle of claim 1, the operations further including: 
receiving historical sensor data associated with the user; and 
processing the sensor data and the historical sensor data to determine the at least one health condition of the user.

19. (Previously presented) The vehicle of claim 1, wherein executing the vehicle function comprises transmitting a request to a health authority to allow the vehicle to operate in an emergency services mode to navigate to an emergency services provider.

20. (Previously presented) The vehicle of claim 19, wherein operating in the emergency services mode comprises at least one of using lanes designated for emergency vehicles or controlling traffic lights on a route to the emergency services provider.

21. (Cancelled)

22. (Currently amended) A method comprising:
receiving sensor data produced by a sensor at a vehicle while a user is outside of the vehicle;
processing the sensor data to determine at least one health condition of the user of the vehicle; and
in response to determining the at least one health condition, executing a vehicle function selected from a plurality of vehicle functions based on the at least one health condition, 
wherein executing the vehicle function comprises determining whether to allow the user to enter the vehicle based on the at least one health condition, and
causing another vehicle to be routed to a location of the user in response to determining not to allow the user to enter the vehicle.

23. (Currently amended) A non-transitory computer-readable storage medium comprising one or more programs for execution by one or more processors of a device, the one or more programs including instructions which, when executed by the one or more processors, cause the device to: 
receive sensor data produced by a sensor at a vehicle while a user is outside of the vehicle; 
process the sensor data to determine at least one health condition of the user of the vehicle; and
in response to determining the at least one health condition, execute a vehicle function selected from a plurality of vehicle functions based on the at least one health condition, 
wherein executing the vehicle function comprises determining whether to allow the user to enter the vehicle based on the at least one health condition, and 
cause another vehicle to be routed to a location of the user in response to determining not to allow the user to enter the vehicle.

24. (Previously presented) The vehicle of claim 1, wherein executing the vehicle function comprises determining whether to allow the user to enter the vehicle based on the at least one health condition and at least one of a number of people within the vehicle or a location of the vehicle.

25. (Cancelled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1 and 22-23, closest prior arts over Vardaro et al. (US 20190391581 A1, hereinafter Vardaro) and GAO (WO 2021159630 A1) taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.

Vardaro teaches diagnosing the health condition of the passenger based on the sensor data received (paragraph 0111: “At 504, the method 500 can include determining, based at least in part on the sensor data and/or the vehicle data, when the one or more states of the one or more passengers are associated with one or more health conditions. For example, the vehicle computing system 112 can compare the sensor data and the vehicle data to a set of thresholds associated with one or more physical characteristics. In particular, the heart rate of a passenger can be determined based on one or more sensor outputs from the one or more sensors 114 (e.g., a heart rate monitor) of the vehicle 108. The vehicle computing system 112 can then compare the heart rate of the passenger to a set of heart rate ranges associated with one or more health conditions. When combined with other determined states of the passenger (e.g., passenger movement patterns, passenger respiratory rate, and/or passenger blood pressure) the heart rate of the passenger exceeding a certain heart rate threshold can be associated with one or more health conditions (e.g., paroxysmal supraventricular tachycardia)”) , and performs remedy functions corresponding to the detected health condition (paragraph 0115: “At 506, the method 500 can include determining, based at least in part on the one or more health conditions associated with the one or more passengers, one or more actions to be performed by the vehicle. For example, the vehicle computing system 112 can determine that when the state of a passenger of the vehicle 108 is determined to be associated with a movement pattern corresponding to a seizure, that the vehicle will send a notification to an emergency medical contact associated with the passenger”), but fails to specifically teach determining whether to allow the user to enter the vehicle based on the at least one health condition and causing another vehicle to be routed to a location of the user in response to determining not to allow the user to enter the vehicle

Gao teaches a vehicle with a sensor to detect the health condition of the person prior to entering the vehicle, and ,upon detecting that the person may spread contagious disease within the vehicle, denies the entry of the person (“In this implementation manner, when the body temperature data is not within the preset body temperature range, the fifth prompt message for prompting abnormal body temperature is issued, so that the person in charge of the transportation means (for example, the person in charge of the school bus) Drivers or teachers in school buses, bus drivers or conductors, train, airplane, etc. flight attendants) can handle in a timely manner, for example, deny the passengers to enter the transportation, so as to reduce the abnormal temperature of the transportation. Therefore, the possibility of spreading infectious diseases in the vehicle can be reduced.”; “By responding to detecting that the face image is not wearing a mask, or responding to the detected body temperature data exceeding a preset body temperature range, controlling the door not to be unlocked or not to open the door, so as to reduce the risk of being in the vehicle. Possibility of spreading infectious diseases.”), but fails to specifically teach causing another vehicle to be routed to a location of the user in response to determining not to allow the user to enter the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668